DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2019 was filed before the first action on the merits of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claim 26, the claim recites “positions of the object to be filmed that are established by means of a position determining means.” The “a position determining means” uses the term means, “position determining” describes what it does, but does not describe/demand a structure for the means, further no other claim elements demand a structure/how this “position determining means” is physical constructed and/or connected to the system. Therefore the specification will be used to limit what is understood to be a “position determining means”, from page 11, “established by a position determining means 24, for example, a GPS receiver, attached at or in the object 12 to be filmed.” Thus the “position determining means” of claim 26 is understood to be a GPS receiver attached/in the target object which transmits its location to the UAVs.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 
Claim(s) 23-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al, “SYSTEMS AND METHODS FOR COORDINATING DEVICE ACTIONS”, US 20190196513 A1.
	Regarding Claim 23, Zhou et al teaches “A method for the wireless control of at least two unmanned aerial vehicles in a flight formation by means of at least one flight formation control unit,”( [0061] “FIG. 3 illustrates a controller 300 that may be used with embodiments of the present disclosure. Controller 300 may be included in movable object 100, as shown in FIG. 1. As shown in FIG. 3, controller 300 may include one or more components, for example, a memory 310, at least one processor 320, a translation module 330, a tracking control module 340, a coordination module 350, and obstacle avoidance module 360.” Here is taught a “coordination” module which is a flight formation control unit. Later [0083] “FIG. 5 illustrates an exemplary system 500 for obstacle avoidance by movable objects, consistent with the present disclosure. FIG. 5 shows a movable object 510 with an imaging device with a field of view 520, movable object 530 with an imaging device with a field of view 540, target 550, and obstacle 560. Movable objects 510 and 530 track target 550 using imaging devices with certain fields of view. In some embodiments, target 550 may be moving, for example, from left to right in FIG. 5.” Shows that there are multiple (at least two) movable objects (uavs));” wherein each aerial vehicle has a flight control unit and a camera that may be rotated by means of an orientation means at least about one axis,”( [0044]” Carrier 120 may include one or more devices configured to hold the payload 115 and/or allow the payload 115 to be adjusted (e.g., rotated) with respect to main body 110. For example, carrier 120 may be a gimbal. Carrier 120 may be configured to allow payload 115 to be rotated about one or more axes, as described below. In some embodiments, carrier 120 may be configured to allow 360° of rotation about each axis to allow for greater control of the perspective of the payload 14. In other embodiments, carrier 16 may limit the range of rotation of payload 14 to less than 360° (e.g., ≤270°, ≤210°, ≤180°, ≤120°, ≤90°, ≤45°, ≤30°, ≤15°, etc.), about one or more of its axes.” Here the payload (camera) is taught to be able to have its orientation changed);” wherein the at least one flight formation control unit is configured to control the flight control units and the orientation means by way of the following operations: A) controlling the aerial vehicles into a spatial arrangement in relation to at least one object to be filmed;”( [0111] “At step 950, the movable object may alter its moving path to avoid the obstacle. The moving path may be altered such that the movable object avoids the obstacle, while still tracking the target. In some embodiments, the moving path may be altered to reconfigure an arrangement of multiple movable objects, for example arranged in a predetermined pattern around a target.” Here gives that movement paths of the uavs can be changed (substantially altered) to form a new/different patten (spatial arrangement) relative to the tracked object (object to be filmed) );” B) orienting the optical axis of each camera in relation to the object and/or in relation to the orientation(s) of the optical axis(es) of the other camera(s);”( [0009] “Certain embodiments of the present disclosure relate to a system for avoiding obstacles. The system may comprise a first movable object and a second movable object, which both may be configured to track a target. The first and second movable objects may be arranged around the target such that the second movable object is in the field of view of the first movable object.” Here is taught tracking of a target by both UAVs, tracking includes position control of the UAV and also payload control (pointing of camera to track) as is taught later in figure 4 and paragraph [0078]” FIG. 4 illustrates a system 400 with movable objects 410, 420, 430, 440 that coordinate actions therebetween, consistent with the present disclosure. Movable objects 410, 420, 430, and 440 are positioned around a target 450. Movable objects 410, 420, 430, and 440 may be tracking target 450 and maintaining predetermined positions around target 450.”);” and C) maintaining and adjusting, substantially in real time, the spatial arrangement of the aerial vehicles in relation to the moving object and the orientation of the optical axis of each camera in relation to the moving object and/or in relation to the orientation(s) of the optical axis(es) of the other camera(s), wherein each aerial vehicle has one modular flight formation control unit”( [0111] “At step 950, the movable object may alter its moving path to avoid the obstacle. The moving path may be altered such that the movable object avoids the obstacle, while still tracking the target. In some embodiments, the moving path may be altered to reconfigure an arrangement of multiple movable objects, for example arranged in a predetermined pattern around a target.” Here gives that movement paths of the uavs can be changed (substantially altered) to form a new/different patten (spatial arrangement) relative to the tracked object (object to be filmed). Here the term “reconfigure an arrangement of multiple movable object” inherently teaches at there is an original arrangement of the uavs, given that this rearrangement is happening to avoid an obstacle the logic naturally flows that such an original arrangement is maintained if there isn’t any obstacle and that thus the uav arrangement can be either maintained and/or changed if needed);” and wherein in the operation C) the spatial arrangement of the aerial vehicles in relation to the moving object and the orientation of the optical axis of each camera in relation to the moving object and/or in relation to the orientation(s) of the optical axis(es) of the other ( [0111] “At step 950, the movable object may alter its moving path to avoid the obstacle. The moving path may be altered such that the movable object avoids the obstacle, while still tracking the target. In some embodiments, the moving path may be altered to reconfigure an arrangement of multiple movable objects, for example arranged in a predetermined pattern around a target.” Here gives that movement paths of the uavs can be changed (substantially altered) to form a new/different patten (spatial arrangement) relative to the tracked object (object to be filmed) Here is changing of pattern (spatial arrangement) and the continuous tracking means that the camera orientation is also being changed in order to maintain tracking of the object)

    PNG
    media_image1.png
    518
    429
    media_image1.png
    Greyscale

	Regarding Claim 24, Zhou et al teaches “The method according to claim 23, wherein the flight formation control unit controls, in particular activates or deactivates, the cameras of the aerial vehicles in the operation C).”( [0038] “Systems and methods consistent with the present disclosure are still further directed to obstacle avoidance by movable objects while the movable objects are performing coordinated actions. In some embodiments, movable objects may be positioned at different points relative to a target. Each movable object may be tracking the target and be positioned at predetermined points in space relative to the target. In some examples, the movable objects may include imaging devices, where the imaging devices are pointed at the target. In some embodiments, images taken from each movable object include surroundings that are not visible to the imaging device from the other movable object. For example, the movable objects may be on opposite sides of the target, thus surroundings behind one movable object would be visible from the other movable object. In some embodiments, the movable objects may exchange images and use the exchanged images to avoid obstacles. The movable objects may also perform coordinated actions with each other (e.g., take pictures of the target at specified times).” Here the final sentence “movable objects may also perform…” gives that control of the cameras (activate or deactivate) is part of the formation control)
	Regarding Claim 25, Zhou et al teaches “The method according to claim 23, wherein the flight formation control unit maintains and/or adjusts the arrangement of the aerial vehicles and/or the optical axes of the cameras by way of distance information established by sensor units of the aerial vehicles.”( [0072]” In some examples, tracking control module 340 may be configured to use feedback control of moving parameters to maintain a moving path with the current perception of the target from the perspective of movable object while providing for smoother movement and continued tracking during flight parameter adjustment. For example, controller 300 may receive image data from sensor system 370 and determine a current relative distance D1 between the movable object and the target.” Here teaches that the camera of the drone (sensor unit) can be used to determine distance to the tracked object, which is used to control the position of the drone relative to the object)
	Regarding Claim 26, Zhou et al teaches “The method according to claim 23, wherein the flight formation control unit maintains and/or adjusts the arrangement of the aerial vehicles and/or of the optical axes of the cameras by way of positions of the object to be filmed that are established by means of a position determining means.”( [0087] “At step 610, a movable object detects the position of a target. Detection of the position may occur by receiving the position from the target, for example, where the target may transmit its GPS coordinates. Detection may alternatively occur by receiving from a remote device a selection of a target in images transmitted from the movable target, identifying the target in images, and determining the position of the target in the images.” Here gives that GPS data is used to determine the position (and thus tracking) of a target via transmitting from the target object to the uavs)
Allowable Subject Matter
Claims 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding Claim 15, no prior art was found to teach the element of “and that the flight formation control unit maintains and/or adjusts the orientation of the optical axis of a camera in relation to the orientation(s) of the optical axis(es) of the other camera(s) in such a way that a field of vision of this camera is free of an aerial vehicle and/or a camera of the system” (this element is akin to claim 6 of the search authority’s written opinion.)

	In regards to Zhou et al, which was used to reject claims 23-26, Zhou is extremely similar to applicant’s disclosed invention, disclosing spiral patterns, planar patterns, and other similar formations for drones photographing another object cooperatively. Disclosing the creation of “bullet time” affects which the applicant has also disclosed, for the formations. Zhou et al however lacks teachings determining/changing the orientation/field of view of the cameras on the drones relative to the other cameras of other drones in the formation. Instead Zhou et al teaches setting of cameras relative to the target object. Thus while Zhou et al’s discloses an invention which achieves the same affect/end result as the applicant’s and in some of the disclosed orientations of Zhou et al the field of view of a drone camera’s doesn’t include other drones/cameras it is not the same as specifically changing/controlling the camera orientations such that they do not capture other drones/cameras, which is why claim 15 is still found to be allowable despite such similar prior art being found. Nor does Zhou et al disclose or suggest some motivation which would make obvious purposefully choosing/setting camera views to exclude other drones/cameras in the formation.
Regarding Claim 23, while very similar to claim 16, it is currently written in such a way that it covers photography drones were the camera orientation/axis and drone formation positioning is controlled based on only the target/tracked object and is not controlled relative to the other camera axes (of other drones in the formation) in any way. Should the applicant amend the claim to limit it such that it demands control of formation position and camera orientation/axis relative to axes of view of other cameras (of other drones in the formation) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “METHOD FOR CONTROLLING MOVEMENT OF AT LEAST ONE MOVABLE OBJECT, COMPUTER READABLE STORAGE MEDIUM AND APPARATUS CONFIGURED TO CONTROL MOVEMENT OF AT LEAST ONE MOVABLE OBJECT”, US 20170178515 A1, Brune et al; “UNMANNED AERIAL VEHICLE SWARM PHOTOGRAPHY”, US 20190049945 A1, Moeller et al; “TRACKING A TARGET USING MULTIPLE TRACKING SYSTEMS”, US 20180128625 A1,  Kwon et al; “Unmanned Aerial Vehicle Systems And Methods Of Use”, US 20180101169 A1, Applewhite; “Imaging Using Multiple Unmanned Aerial Vehicles”, US 20170313416 A1, Mishra et al; “CONTROL OF AN AERIAL DRONE USING RECOGNIZED GESTURES”, US 20170235308 A1, Gordon et al; “SYSTEM, DEVICE FOR CREATING AN AERIAL IMAGE”, WO 2016015943 A1, Kumar et al;
	Brune et al provides a object (including uavs) control system which includes checking the field of view of other objects in the area to avoid traveling into a camera’s field of view of another object. Brune varies in that it is the objects position being controlled relative to another camera’s field of view, it’s camera field of view is not being changed/set to avoid other objects/cameras.
	Moeller et al teaches a swarm drone photography system, which includes the drones being in a ring around the photographed object. Moeller has an effective filing date after the applicants.

	Applewhite gives a droneswarm system, pertinent in that it is a formation control type system.
	Mishra teaches a photography system which utilizes multiple drones, however the secondary/other drones are used to provide lighting of the subjects in the photo. No teachings for setting camera field of view relative to other cameras’ fields of views of other drones in the formation and/or avoiding capturing of other drones/cameras in a the camera’s field of view. While Mishra could arguably be combined with Zhou et al (Used in the 102 rejection above) to teach moving of drones such that each camera’s field of view doesn’t include other drones/cameras that is not the same as teaching manipulation of the camera’s themselves such that they don’t include other drones/cameras in their field of view.
	Gordon et al teaches a drone swarm control system, no mention of control field of view of cameras to avoid capturing other drones/cameras in its field of view.
	Garcia et al provides a drone swarm positioning/formation system, Garcia involves drones projecting light into a smoke cloud/dispensing smoke in order to create visual in the sky. Pertinent in that it teaches formation positioning/control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661